DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on May 10, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all claims does not pose an undue.  This is not found persuasive because the search and examination of method claims is not coextensive with product claims.  See further explanation provided in the restriction requirement dated March 18, 2022.
The requirement is still deemed proper and is therefore made FINAL.
3.	The election of species requirement is withdrawn.  The full scope of the elected group was searched and examined.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 14, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Yaohua Dong on May 11, 2022
The application has been amended as follows: 
Claim 9.	Delete period after V, add period after VI.
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the specific Markush formula of IVa and IVb.  Some references which have similar structures and pharmacological utilities are US 20160168083 which teaches compounds of formula 
    PNG
    media_image1.png
    104
    167
    media_image1.png
    Greyscale
 and US 20180009792 which teaches compounds of formula 
    PNG
    media_image2.png
    93
    133
    media_image2.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626